COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00230-CV


IN THE GUARDIANSHIP OF
DOLLIE MAE FULBRIGHT, AN
ALLEGED INCAPACITATED
PERSON




                                     ----------

             FROM PROBATE COURT NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-GD00382-1

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------

     In this appeal, Appellant Judy Kay Fulbright attempts to appeal the trial

court’s March 13, 2015 order appointing a temporary guardian and July 6, 2015

order appointing permanent guardians of the person and estate of Dollie Mae

Fulbright. The notice of appeal from the July 6, 2015 order was due August 5,


     1
         See Tex. R. App. P. 47.4.
2015.2 But Appellant did not file her notice of appeal until July 1, 2016, almost

eleven months too late.

      We notified Appellant that her complaint about the temporary guardianship

appears moot;3 we also notified her of our concern that we lack jurisdiction

because of the untimely-filed notice of appeal. We warned Appellant that this

appeal could be dismissed for want of jurisdiction absent a response showing

that we have jurisdiction.4       Appellant filed a response, but it does not

demonstrate that this court has jurisdiction.

      A complaint about a temporary guardianship becomes moot when a

permanent guardian is appointed.5 Further, the time for filing a notice of appeal

is jurisdictional in this court, and absent a timely-filed notice of appeal or timely-

filed motion for extension, we must dismiss the appeal.6 Because Appellant’s

complaint about the temporary guardianship is moot and the notice of appeal




      2
          See Tex. R. App. P. 26.1.
      3
      See In re Guardianship of Berry, 105 S.W.3d 665, 666 (Tex. App.—
Beaumont 2003, no pet.) (stating appointment of temporary guardian becomes
moot when permanent guardian appointed).
      4
          See Tex. R. App. P. 42.3(a).
      5
      In re Guardianship of Phillips, No. 01-14-01004-CV, 2016 WL 3391249, at
*3 (Tex. App.—Houston [1st Dist.] June 16, 2016, no pet. h.) (mem. op.);
see Berry, 105 S.W.3d at 666.
      6
      See Tex. R. App. P. 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997).

                                          2
was filed too late, we dismiss Appellant’s pending motions and this appeal for

want of jurisdiction.7

                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: August 18, 2016




      7
          See Tex. R. App. P. 42.3(a), 43.2(f).

                                           3